OVERTON, J.,
concurring.
I concur, but I believe the public should understand that this provision would prevent a majority of the electorate of this state from changing the tax structure now contained in our constitution. If this provision is adopted, a majority of the electorate would not be able to change the taxing authority of the state to allow the imposition of a greater tax burden on the rich or corporate entities and, in turn, provide for a lesser tax burden on the middle class and the poor. For example, this provision would require a two-thirds vote of the electorate to increase the permitted 5% income tax on corporate entities or to place a fee on the sugar industry to assist in protecting the Everglades. It also would require a two-thirds vote of the electorate for a proposal that would impose a limited income tax in exchange for a provision that would reduce the authority of the state to impose property and sales taxes. It is important to understand that this provision does not simply limit the state’s ability to raise additional revenue; it severely limits and restricts the authority of the voters of this state, to make any change in who must pay taxes. In short, this provision would ‘prevent a majority of the people from changing the tax structure of this state.
ANSTEAD, J., concurs.